Case 1:16-cv-03038-KLM Document 142 Filed 03/04/19 USDC Colorado Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


 Civil Action No. 1:16-cv-03038-KLM
 ______________________________________________________________________________

 THE ESTATE OF JEFFREY SCOTT LILLIS, by and through its co-personal representatives
 Meghan Lillis and Michele Driscoll, individually;
 MEGHAN LILLIS, individually;
 C.A.L., individually, a minor, by and through Michele Driscoll as guardian;
 C.S.L., individually, a minor, by and through Michele Driscoll as guardian;
 A.L., individually, a minor, by and through Robin Booth as next friend and mother;
 JORDAN LILLIS, individually;
 ASHLEY PERRY, individually;

               Plaintiffs,

        vs.

 CORRECT CARE SOLUTIONS, LLC;
 CORRECTIONAL HEALTHCARE COMPANIES, LLC;
 GREAT PEAK HEALTHCARE SERVICES, P.C.;
 CORRECTIONAL HEALTHCARE PHYSICIANS, P.C.;
 MAXIM HEALTHCARE SERVIES, INC.;
 ARAPAHOE COUNTY;
 DENNIS L. FURR, D.O., individually;
 RUTY KYAMBADDE, RN, individually;

               Defendants.


     DEFENDANTS CORRECT CARE SOLUTIONS, LLC; CORRECTIONAL
 HEALTHCARE COMPANIES, LLC; GREAT PEAK HEALTHCARE SERVICES, P.C.;
 CORRECTIONAL HEALTHCARE PHYSICIANS, P.C. AND DENNIS L. FURR, D.O’s
   MOTION FOR LEAVE TO FILE DESIGNATION OF NON-PARTIES AT FAULT


        Defendants Correct Care Solutions, LLC; Correctional Healthcare Companies, LLC;

 Great Peak Healthcare Services, P.C.; Correctional Healthcare Physicians, P.C. and Dennis L.

 Furr, D.O., (hereinafter “the CHC Defendants”), by their attorneys, HALL, PRANGLE &



                                              1
Case 1:16-cv-03038-KLM Document 142 Filed 03/04/19 USDC Colorado Page 2 of 13




 SCHOONVELD, LLC, hereby submit this Motion for Leave to File Designation of Nonparty

 Tortfeasors pursuant to C.R.S. § 13-21-111.5 as follows:

                                CERTIFICATE OF CONFERRAL

        Undersigned counsel certifies that he conferred with Plaintiffs’ counsel and counsel for

 Arapahoe County regarding the instant motion. Counsel for Plaintiff, Meghan Lillis, opposes the

 CHC Defendants’ motion in its entirety. Counsel for Plaintiffs, C.S.L., C.A.L., A.L., Jordan Lillis

 and Ashley Perry, as well as counsel for Arapahoe County, only oppose that portion of the motion as

 concerns Nurses Brown, Frank and Winegar on the grounds that the designation is untimely.

                                       LEGAL AUTHORITY

        A non-party’s negligence or fault may be considered:

         “if the claimant entered into a settlement agreement with the nonparty or if the defending
 party gives notice that a nonparty was wholly or partially at fault within ninety days following
 commencement of the action unless the court determines that a longer period is necessary. The
 notice shall be given by filing a pleading in the action designating such nonparty and setting forth
 such nonparty’s name and last-known address, or the best identification of such nonparty which is
 possible under the circumstances, together with a brief statement of the basis for believing such
 nonparty to be at fault.”

        C.R.S § 13-21-111.5(3)(b).

        One of the purposes behind requiring non-party designations, including imposing a time

 limit and specifying the terms of notice, is to provide plaintiffs with notice of the non-party's

 potential liability, as well as the non-party's contact information, to ensure plaintiffs will be able

 to assess the nonparty's involvement and make case decisions accordingly. Giles v. Inflatable

 Store, Inc. 2008 WL 4079242 (D. Colo). An important purpose of the non-party at fault statute,

 and its relatively short deadline of 90 days within which to make the designation, is to allow the

 plaintiff, “to respond to the designation by amending its complaint to add the designated party as

 a defendant or [take] whatever steps it deems appropriate.” Thompson v. Colorado and Eastern


                                                   2
Case 1:16-cv-03038-KLM Document 142 Filed 03/04/19 USDC Colorado Page 3 of 13




 Railroad Co.,852 P.2d 1328, 1329 (Colo.App.1993); Resolution Trust Corp. v. Deloitte &

 Touche, 818 F.Supp. 1406, 1409–09 (D.Colo.1993) (quoting F.D.I.C. v. Isham, 782 F.Supp. 524,

 530 (D.Colo.1992)).

           When proper notification is made

         “[t]he jury shall return a special verdict, or, in the absence of a jury, the court shall make
 special findings determining the percentage of negligence or fault attributable to each of the parties
 and any persons not parties to the action of whom notice has been given pursuant to paragraph (b) of
 subsection (3) of this section to whom some negligence or fault is found and determining the total
 amount of damages sustained by each claimant.”

 C.R.S. § 13-21-111.5(2).

                                        RELEVANT FACTS


           On December 12, 2016, Plaintiff filed a Complaint against the CHC Defendants, Maxim

 Healthcare Services, Inc. (“Maxim”), Arapahoe County, Anita Brown, RN, Robly Evans, RN,

 Denise Elwell, RN, Nancy Winegar, RN, Jason Frank RN, and Ruth Kyambadde, RN. In their

 initial Complaint, Plaintiffs asserted claims against Dr. Furr and the individual Nurse Defendants

 for Deliberate Indifferent Medical Care (1st Claim for relief); against Arapahoe County, Maxim

 and CHC Defendants for Deliberately Indifferent Policies (2nd Claim for Relief); against CHC

 Defendants, Maxim, Furr, Nurse Evans, and Nurse Elwell for Wrongful Death (3rd Claim for

 Relief). (See Docket #1-Copy of Complaint).

           On or about March 7, 2017, the CHC Defendants filed Answers which all included a

 Notice of Contribution and Rights Relative to Designation of Nonparties. Each of the Answers

 stated:

         Plaintiffs are hereby notified that the judgment liability of CCS/CHP/CHC/Furr/Great
 Peak, if any, is limited to the degree of negligence or fault attributable to them pursuant to C.R.S.
 § 13-21-111.5. The Plaintiffs are further notified that CCS/CHP/CHC/Furr/Great Peak reserves
 the right to designate nonparties pursuant to C.R.S. § 13-21-111.5(3)(b). In the event of a
 settlement between Plaintiffs and any other Defendant and/or tortfeasor and/or a judgment
                                                   3
Case 1:16-cv-03038-KLM Document 142 Filed 03/04/19 USDC Colorado Page 4 of 13




 against the above named defendants and any party who may be joined in the future, Plaintiffs are
 further notified of CCS/CHP/CHC/Furr/Great Peak claimed rights of contribution and/or to a
 statutory credit for any such settlement or judgment pursuant to the provisions of C.R.S. §§ 13-
 50.5-103 through 105. In the event of a settlement between Plaintiffs and any other defendant or
 nonparty tortfeasors and/or in the event of a dismissal of a party without payment, this paragraph
 constitutes CCS/CHP/CHC/Furr/Great Peak’s notice of designation pursuant to C.R.S. § 13-21-
 111.5.

       (See Docket #17, p. 14; Docket #18, p. 8; Docket #19, p. 11; Docket #20, p. 15- CHC
 Defendants Answers).


        On March 30, 2018, this Court issued an Order dismissing with prejudice Plaintiffs’ First

 Claim for relief, Deliberate Indifferent Medical Care, against Furr, and Nurses Brown, Elwell,

 Winegar, and Frank; dismissing the Second Claim for relief, Deliberately Indifferent Polices,

 without prejudice as to Arapahoe County, with prejudice as to Maxim and the CHC Defendants.

 (See Docket #87- Order).

        Although the Deliberate Indifference claims against Frank, Winegar and Brown were

 dismissed, discovery regarding their involvement was conducted and their depositions were

 conducted on June 27, 2018 (Nurse Frank), July 12, 2018 (Nurse Winegar) and August 8, 2018

 (Nurse Brown).

        Thereafter on October 22, 2018, Plaintiffs filed their First Amended Complaint asserting

 claims against Nurse Evans and Kyambadde for Deliberate Indifferent Medical Care (1st Claim

 for Relief); against Arapahoe County and Sheriff Wachler for Deliberate Indifferent Polices (2nd

 Claim for Relief); and against the CHC Defendants, Maxim Nurses Evans and Elwell for

 Wrongful Death (3rd Claim for Relief). (See Docket #118- Amended Complaint).

        On November 5, 2018, the CHC Defendants filed Answers to the First Amended

 Complaint which Answers all included the same language as their Answers to the initial

 Complaint regarding a Notice of Contribution and Rights Relative to Designation of Nonparties.

                                                 4
Case 1:16-cv-03038-KLM Document 142 Filed 03/04/19 USDC Colorado Page 5 of 13




 (See Docket #120, pp.10-11; Docket #121, p.14; Docket #122, p.14; Docket #123, pp. 12-13;

 Docket #124, p.8- CHC Defendants Answers to Amend Complaint).

        On February 7, 2019, Plaintiffs settled the matter with Maxim, Evans and Elwell. A

 stipulation of Voluntary Dismissal with prejudice as to Maxim, Evans and Elwell was filed on

 February 7, 2019. (See Docket #133 and 134).

                                            ARGUMENT

      1) NURSES EVANS AND ELWELL SHOULD BE DESIGNATED AS NON-
 PARTIES AT FAULT SINCE PLAINTIFFS HAVE SETTLED THEIR CLAIMS
 AGAINST THEM.

        Pursuant to C.R.S. 13-21-111. 5, a party’s negligence or fault may be considered if the

 claimant entered into a settlement agreement with the nonparty. Here, Plaintiffs entered into a

 settlement agreement with Maxim Healthcare Services, Nurse Evans and Nurse Elwell, thus

 based on the plain language of C.R.S. 13-21-111.5 their fault shall be considered and CCS

 should be permitted to designate each as a non-party at fault. Moreover, prior to settlement

 neither of these nurses could have been designated as non-parties and the CHC Defendants are

 requesting leave within 90 days of same.

        Thus, CHC’s motion for leave to designate Nurses Evans and Elwell should be

 GRANTED.

      2) NURSES BROWN, WINEGAR, AND FRANK SHOULD BE DESIGNATED AS
 NON-PARTIES AT FAULT.

        Counsel for Arapahoe County objected to the designation of Nurses Brown, Winegar and

 Frank as non-parties, claiming such a designation would be untimely.        Plaintiff’s counsel

 objected but did not provide a basis.




                                                5
Case 1:16-cv-03038-KLM Document 142 Filed 03/04/19 USDC Colorado Page 6 of 13




        All parties were aware of the CHC Defendants intention to designate any dismissed

 Defendants as non-parties at fault as indicated by their Answers to the Complaint and Amended

 Complaint. Further, the identity of Nurses Brown, Winegar and Frank were known to the

 Plaintiff from the inception of the litigation and included in Plaintiffs’ initial Complaint. Thus,

 the purpose behind the short 90 day deadline, putting plaintiffs on notice, is irrelevant in this case

 as Plaintiffs were clearly on notice of these potential defendants. Further, depositions were

 conducted on June 27, 2018 (Nurse Frank), July 12, 2018 (Nurse Winegar) and August 8, 2018

 (Nurse Brown) and discovery regarding their involvement was conducted.               Not only were

 Plaintiffs and Arapahoe County aware of these potential Defendants, but they also know the

 involvement of each in the facts underlying this litigation. Thus, there is no prejudice to

 Plaintiffs or Arapahoe County by permitting the CHC Defendants to designate these former

 Defendants as non-parties at this time. If the CHC Defendants were not permitted to name

 Nurses Brown, Winegar and Frank as potential non-parties at fault, the CHC Defendants may be

 held liable for more than their fair share of liability. Failing to permit the CHC Defendants to

 designate these former defendants as non- parties at fault would be severely prejudicial.

                                           CONCLUSION

        Wherefore, the CHC Defendants Motion for Leave to Designate Non-parties at fault

 should be GRANTED in its entirety and the CHC Defendants shall be permitted to file Non-

 party designations naming the following Non-Parties At Fault:

 1) Robly Evans, RN
 c/o Wheeler Trigg O;Donnell LLP
 370 17th Street, Suite 4500
 Denver, CO 80202

 2) Denise Elwell, RN
 c/o Wheeler Trigg O;Donnell LLP

                                                   6
Case 1:16-cv-03038-KLM Document 142 Filed 03/04/19 USDC Colorado Page 7 of 13




 370 17th Street, Suite 4500
 Denver, CO 80202

 4) Nancy Winegar, RN
 c/o Arapahoe County Attorney’s Office
 5334 South Prince Street
 Littleton, CO 80120

 5) Jason Frank, RN
 c/o Arapahoe County Attorney’s Office
 5334 South Prince Street
 Littleton, CO 80120

 6) Anita Brown, RN
 c/o Arapahoe County Attorney’s Office
 5334 South Prince Street
 Littleton, CO 80120

        DATED: March 4, 2019.


                                         Respectfully submitted:

                                         HALL PRANGLE & SCHOONVELD


                                         s/ Todd J. Stalmack
                                         Todd J. Stalmack, #50364
                                         Donna H. Bakalor, # 38854
                                         475 17th Street, Suite 800
                                         Denver, CO 80202
                                         Tel: (303) 383-4080
                                         Fax: (303) 383-4081
                                         Email: tstalmack@hpslaw.com

                                         Eric Schoonveld, #6207720
                                         200 South Wacker Drive, Suite 3300
                                         Chicago, Illinois 60606
                                         Tel: (312) 256-8339
                                         Email: eric@hpslaw.com
                                         Attorneys for CHC Defendants




                                         7
Case 1:16-cv-03038-KLM Document 142 Filed 03/04/19 USDC Colorado Page 8 of 13




                                        NON-PARTY DESIGNATION

                                              RELEVANT FACTS 1

          This case is arises out of the purportedly inadequate medical care that Jeffery Scott Lillis

 (“Lillis”) received at Arapahoe County Detention Facility during mid-December 2014. Lillis

 was a pre-trial detainee at Arapahoe County Detention Facility, when he began to show

 symptoms consistent with pneumonia on or about December 12, 2014. Lillis ultimately died of

 sepsis and pneumonia on December 14, 2014.


 A) Nurses Brown, Winegar, and Frank

          In their initial Complaint, Plaintiffs asserted Deliberate Indifference claims against

 Nurses Brown, Winegar and Frank who were Arapahoe County employees. These claims were

 dismissed by Magistrate Mix on March 30, 2018 on the grounds of qualified immunity.

          Prior to Dr. Furr being consulted, Nurses Brown and Frank treated Lillis on December

 12, 2014 in the medical unit. Initially, Nurse Brown treated Lillis and charted that he had chills

 fever, congestion and a cough that was non-productive. However, she did not call a doctor or

 obtain any treatment for Lillis. Nurse Brown started Lillis on a headache protocol, adding

 ibuprofen and Gatorade to the other medications Lillis was already being given. That same day,

 Nurse Frank saw Lillis. He noted a temperature of 103.1, but did not take any other vitals. He did

 not call a doctor or get any treatment for Lillis.

          Nurse Winegar saw Lillis on December 14 during the AM med pass. She noted that he

 had an elevated pulse of 121, his throat was red, he had temperature of 98.1, blood pressure


 1
  CHC/Furr do not conceded the statement of facts for any purpose other than the limited purpose of providing
 appropriate notification regarding the designation of the listed prior defendants as non-parties at fault pursuant to
 C.R.S §13-21-111.5

                                                            8
Case 1:16-cv-03038-KLM Document 142 Filed 03/04/19 USDC Colorado Page 9 of 13




 104/71, respirations 18 and pulse ox 91%. Nurse Winegar did not call a doctor, did not contact

 Dr. Furr, or take any further steps to treat Lillis, but rather told him to rest and drink fluids.

         These County employees all owed a duty of care to Lillis and breached their duty to him

 causing the injuries complained of in the Amended Complaint, to the extent they exist.

 B) Nurses Evans and Elwell

         In their Amended Complaint Plaintiffs asserted a Deliberate Indifference claim against

 Nurse Evans and a wrongful death claim against both Nurses Evans and Elwell. Plaintiffs and

 these Defendants reached a settlement on or about February 7, 2019.

         Regarding Nurses Evans and Elwell’s care and treatment of Lillis, on the afternoon of

 December 13, 2014, Nurse Evans evaluated Lillis and noted that, in addition to appearing

 agitated, Lillis had low blood pressure, high fever, high respiration, high pulse, and was

 coughing up blood. Nurse Evans called Dr. Furr, the on-call doctor, and “reported that Mr. Lillis

 had ‘blood-tinged sputum.” Nurse Evans did not mention any of Lillis’s other symptoms to Dr.

 Furr. In response to Nurse Evan’s report of Lillis’s blood-tinged sputum, Dr. Furr ordered that

 Lillis receive a combination of prescription strength cough suppressants. Apparently, the

 medications Dr. Furr prescribed were unavailable at the facility, however, neither Nurse Evans or

 Elwell contacted Dr. Furr to advise him of same.

         Thereafter, Nurse Elwell saw Lillis on December 13, while she was conducting med pass.

 She charted his temperature at 100.3. She did not take any other vitals, and advised him that no

 suppression medications were available. She saw Lillis again later that evening and noted some

 congestion in his L-Lower lung. However, she did not contact Dr. Furr or do anything else to

 help Lillis.



                                                    9
Case 1:16-cv-03038-KLM Document 142 Filed 03/04/19 USDC Colorado Page 10 of 13




        Both Nurses Evans and Elwell owed a duty of care to Lillis and breached their duty to

 him causing the injuries complained of in the Amended Complaint, to the extent they exist.

        The facts set forth above are incorporated into this Nonparty Designation as if fully set

 forth below. Based on information currently available to the CHC Defendants and Furr, they

 identify the following non-party tortfeasors:

 1) Robly Evans, RN
 c/o Wheeler Trigg O;Donnell LLP
 370 17th Street, Suite 4500
 Denver, CO 80202

 2) Denise Elwell, RN
 c/o Wheeler Trigg O;Donnell LLP
 370 17th Street, Suite 4500
 Denver, CO 80202

 4) Nancy Winegar, RN
 c/o Arapahoe County Attorney’s Office
 5334 South Prince Street
 Littleton, CO 80120

 5) Jason Frank, RN
 c/o Arapahoe County Attorney’s Office
 5334 South Prince Street
 Littleton, CO 80120

 6) Anita Brown, RN
 c/o Arapahoe County Attorney’s Office
 5334 South Prince Street
 Littleton, CO 80120


        The jury will be asked to consider the degree or percentage of negligence or fault

 attributable to the above named non-parties in determining whether the CHC Defendants and/or

 Dr. Furr are liable to Plaintiffs for any damages attributable to their negligence and wrongful

 death claims, to the extent they exist.



                                                 10
Case 1:16-cv-03038-KLM Document 142 Filed 03/04/19 USDC Colorado Page 11 of 13




                                 CERTIFICATE OF REVIEW

        Pursuant to C.R.S. § 13-20-602(3)(a), counsel certifies as follows:

      1.        Counsel has consulted with an expert with expertise in the area of the alleged

 negligent conduct as set forth in this Designation of Nonparty Tortfeasors;

      2.        The expert who has been consulted has reviewed all known facts relevant to the

 allegations of negligence and deliberate indifference as cited in Plaintiffs’ Complaint and

 Amended Complaint;

      3.        Based upon review of such facts, the expert has concluded that the designation of

 nonparty tortfeasors against the party named above does not lack substantial justification within

 the meaning of C.R.S. § 13-17-102(4); and

      4.        The expert who has reviewed all known facts relevant to the allegations contained

 within this designation of nonparty tortfeasors meets the requirements set forth in C.R.S. § 13-

 64-101 et seq., including 13-64-401.


        DATED: March 4, 2019.


                                                  Respectfully submitted:

                                                  HALL PRANGLE & SCHOONVELD


                                                  s/ Todd J. Stalmack
                                                  Todd J. Stalmack, #50364
                                                  Donna H. Bakalor, # 38854
                                                  475 17th Street, Suite 800
                                                  Denver, CO 80202
                                                  Tel: (303) 383-4080
                                                  Fax: (303) 383-4081
                                                  Email: tstalmack@hpslaw.com

                                                  Eric Schoonveld, #6207720

                                                11
Case 1:16-cv-03038-KLM Document 142 Filed 03/04/19 USDC Colorado Page 12 of 13




                                       200 South Wacker Drive, Suite 3300
                                       Chicago, Illinois 60606
                                       Tel: (312) 256-8339
                                       Email: eric@hpslaw.com
                                       Attorneys for CHC Defendants




                                      12
Case 1:16-cv-03038-KLM Document 142 Filed 03/04/19 USDC Colorado Page 13 of 13




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 4, 2019, a true and correct copy of the foregoing
 was electronically filed using the CM/ECF system, which will send notification upon the
 following individuals:

 Erica T. Grossman                                  David Lane
 Anna Holland Edwards                               Liana Orshan
 John R. Holland                                    Killmer, Lane & Newman, LLP
 Dan Weiss                                          1543 Champa Street, Suite 400
 Holland, Holland Edwards & Grossman, PC            Denver, CO 80202
 1437 High Street                                   Counsel for Estate of Jeffrey Scott Lillis and
 Denver, CO 80218                                   Meghan Lillis
 Attorneys for Estate of Jeffrey Scott Lillis,
 C.S.L., C.A.L., A.L., Jordan Lillis, and Ashley
 Perry


 Andrew H. Myers                                    Edward J. McNelis, III.
 James N. (Nick) Boeving                            Christopher F. Quick
 Wheeler Trigg O’Donnell, LLP                       Sands Anderson, P.C.
 370 Seventeenth Street, Suite 4500                 1111 East Main Street, Suite 2400
 Denver, CO 80202-5647                              P.O. Box 1998
 Attorneys for Defendants Maxim Healthcare          Richmond, VA 23218
 Services, Inc.; Robly Evans, RN; Denis             Attorneys for Defendants Correct Care
 Elwell, RN                                         Solutions, LLC; Correctional Healthcare
                                                    Companies, LLC; Great Peak Healthcare
                                                    Services, P.C.; Correctional Healthcare
                                                    Physicians, P.C.; Dennis L. Furr, D.O.


 Edward Caswall
 Deputy County Attorney
 Arapahoe County Attorney’s Office
 5334 S. Prince Street
 Littleton, CO 80120-1136
 Attorney for Defendants Arapahoe County;
 Anita Brown, RN; Nancy Winegar, RN; Jason
 Frank, RN; Ruth Kyambadde, RN



                                                        /s/ Michelle A. Davidson
                                                        Michelle A. Davidson


                                                   13
